                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

FREDERICK L. SIMMONS,                                 )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Case No. 18-0786-CV-W-SRB
                                                      )
AMSTED RAIL COMPANY, INC.,                            )
                                                      )
                       Defendant.                     )

                                             ORDER

       Before the Court is Plaintiff’s Motion for Leave to Conduct Discovery Regarding

Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction. (Doc. #9). The motion is

GRANTED. As a result, Defendant Amsted Rail Company, Inc.’s Motion to Dismiss for Lack

of Personal Jurisdiction (Doc. #2) is DENIED WITHOUT PREJUDICE.

       On October 4, 2018, Defendant Amsted filed its motion to dismiss arguing this Court

lacks personal jurisdiction over Defendant Amsted, a Delaware corporation with its principal

place of business in Illinois. Plaintiff Frederick L. Simmons opposed the motion to dismiss on

the merits and also filed a motion asking the Court to allow limited discovery “directed at

defendant’s contacts with Mr. Simmons and other Missouri employees.” (Doc. #9, p. 1).

Defendant Amsted opposed Plaintiff Simmons’ motion for limited discovery as “overbroad and

irrelevant.” (Doc. #11, p. 1).

       “The first and fundamental question presented by every case brought to the federal courts

is whether it has jurisdiction to hear a case.” Ibrahim v. Gonzales, 633 F. Supp. 2d 737, 740

(W.D. Mo. 2007) (citations omitted). Federal courts are courts of limited, not general,

jurisdiction. Id. at 741 (citations omitted). Personal jurisdiction may be specific or general.
Johnson v. Arden, 614 F.3d 785, 794 (8th Cir. 2010) (citations omitted). “A court has an

independent obligation to ensure that the case is properly before it.” Pudlowski v. The St. Louis

Rams, LLC, 829 F.3d 963, 964 (8th Cir. 2016). When faced with a motion to dismiss for lack of

personal jurisdiction, the Court has “considerable procedural leeway” and may permit discovery

to ascertain facts relevant to the jurisdictional issues. 61A Am. Jur. 2d, Pleading, § 511

(citations omitted).

       While Defendant Amsted argues that “Plaintiff seemingly . . . concedes the Court does

not have general jurisdiction over this case[,]” the Court does not necessarily agree with

Defendant Amsted on this point. The Court finds it is without sufficient information to decide

the personal jurisdiction issue at this time. The Court orders the parties to engage in an

expedited sixty-day jurisdictional discovery period, ending on February 5, 2019. Defendant

Amsted may renew its motion to dismiss within fourteen days following the closure of

jurisdictional discovery. In briefing the renewed motion, the parties shall address both general

and specific personal jurisdiction.

       Accordingly, IT IS HEREBY ORDERED that 1) Plaintiff’s Motion for Leave to

Conduct Discovery Regarding Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction

(Doc. #9) is GRANTED and 2) Defendant Amsted Rail Company, Inc.’s Motion to Dismiss for

Lack of Personal Jurisdiction (Doc. #2) is DENIED WITHOUT PREJUDICE.




                                                 2
       IT IS FURTHER ORDERED that the parties shall engage in an expedited sixty-day

jurisdictional discovery period, which shall close on February 5, 2019, after which time

Defendant Amsted shall have fourteen days to refile its motion to dismiss.

       IT IS SO ORDERED.

                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE

Dated: December 7, 2018
 




                                                3
